Title: To George Washington from Daniel Carroll, 6 February 1797
From: Carroll, Daniel
To: Washington, George


                        
                            Sir 
                            Washington Feby 6th 1797
                        
                        
                        I take the liberty to address you a few lines, which I hope will not intrude much
                            on your time, and when I assure you I am actuated from the best of principles, I flatter
                            myself my intention will be received in a proper manner—I am informed, & I believe
                            the fact is so, that the Commissioners are about to erect two large offices contg forty
                            rooms each, near the Presidents house, this being the case can any one in this place suppose
                            the funds which are known will be sufficient to compleat the two public Buildings, &
                            the offices, or is it not known sufficient to the satisfaction of every one, that the funds
                            now likely to be procured, will be barely sufficient to finish what is already begun,
                            & to do this I am fearfull will require more oeconomy & management, than has
                            been displayed heretofore—The idea of those offices has thrown a damp on the spirit of all,
                            & I believe will be the cause of preventing numbers going on with improvements, as
                            they must be satisfied if they are prosecuted, which will require a large sum taken from the
                            Capitol & Presidents house, the whole will remain unfinished by the year 1800—With
                            respect to myself, I must candidly own, & I hope I shall be believed, that were the
                            offices to be put around the Capitol, where my Interest lies, I woud be among the first, to
                            oppose it & think it an improper step, while the funds for compleating the Capitol,
                            & Presidents house remain as they are—I had intended to erect a handsome tavern
                            adjoining the Capitol, but this step will prevent my laying out one shilling, I have three
                            brick houses by the Capitol, but so little has been the attention paid to that building,
                            & so much seems to be the wish intirely to defeat it, that they remain generally
                            dead on my hands—With the highest esteem & wishes for your happyness I remain Sir
                            Your Mo. Obt Sert
                        
                            Danl Carroll of Dudn
                            
                        
                    